Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   KIM L.P.,                                         )
                                                     )
                  Plaintiff,                         )
                                                     )
                  v.                                 )      Case No. 18-CV-552-JED-FHM
                                                     )
   ANDREW M. SAUL,1 Commissioner                     )
   of the Social Security Administration,            )
                                                     )
                  Defendant.                         )

                                       OPINION AND ORDER

          This Social Security case comes before the Court on the Report and Recommendation

   (R&R) (Doc. 18) of United States Magistrate Judge Frank H. McCarthy, who recommends the

   Court affirm the Commissioner’s finding of not-disabled.

   I.     STANDARD OF REVIEW

          In reviewing a magistrate judge’s recommendation, “[t]he district judge must determine de

   novo any part of the magistrate judge’s disposition that has been properly objected to. The district

   judge may accept, reject, or modify the recommended disposition; receive further evidence; or

   return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). In reviewing

   the Commissioner’s decision, the Court’s task is to determine “whether the factual findings are

   supported by substantial evidence in the record and whether the correct legal standards were

   applied.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003). Substantial evidence is “such

   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

   (quoting Fowler v. Bowen, 876 F.2d 1451, 1453 (10th Cir.1989).



   1. Effective June 17, 2019, Andrew M. Saul became the Commissioner of the Social Security
   Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul is
   substituted as the defendant in this action.
                                                    1
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 2 of 12




   II.       BACKGROUND AND ALJ DECISION

             Plaintiff is a 43-year-old woman with a high school education and, according to the ALJ,

   no past relevant work. (R. 24, 80). She alleges disability as of January 6, 2014, (R. 13, 35), due to

   the following impairments: her HIV-positive status, borderline intellectual functioning, obesity,

   sleep apnea, depression, anxiety, and diabetes. (R. 35–37).

             The ALJ ultimately found Plaintiff not disabled at step five of the five-step sequence used

   to determine disability. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing

   the steps in detail). The ALJ made the following functional capacity (RFC) determination:

             The claimant is able to lift or carry, push or pull twenty pounds occasionally and
             ten pounds frequently. The claimant can sit for six hours out of an eight-hour day,
             and stand or walk a combined total of six hours out of an eight-hour day. The
             claimant should avoid climbing ladders, ropes, or scaffolds. The claimant can
             understand, remember, and carry out simple tasks. Public contact should not be a
             part of the job duties. The claimant can tolerate superficial contact with coworkers
             and supervisors.

   (R. 20). Given these functional limitations and Plaintiff’s vocational information, the ALJ found

   that Plaintiff could successfully perform the duties required of a variety of occupations as defined

   in the Dictionary of Occupational Titles (DOT). Citing the testimony of a vocational expert (VE),

   the ALJ determined that Plaintiff could work as

            an Agricultural Produce Sorter, DOT 529.687-186, 1991 WL 674781;
            a Small Product Assembler, DOT 706.684-022, 1991 WL 679050; and
            a Bottling Line Attendant, DOT 920.687-042, 1991 WL 687971.

   (See R. 25). According to the VE, there were 45,000 Agricultural Produce Sorter jobs in the

   national economy, 190,000 Small Product Assembler jobs, and 65,000 Bottling Line Attendant

   jobs. (R. 59–60). Based on this testimony, the ALJ found that Plaintiff was capable of finding

   “other work” that exists in significant numbers in the national economy. (R. 26). As a result, the

   ALJ reached an ultimate finding of “not disabled.” (Id.).



                                                      2
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 3 of 12




   III.   DISCUSSION

          In her Opening Brief (Doc. 14), Plaintiff asserts that the ALJ erred in finding that she was

   capable of finding other work in significant numbers because the proposed occupations were

   inappropriate for a person with her limitations. Although Plaintiff does not always cast it as such,

   the thrust of her argument is that the ALJ failed to properly consider certain evidence when

   formulating her RFC. Primarily, Plaintiff takes issue with the ALJ’s supposed failure to properly

   evaluate the opinion evidence of state agency psychologists, (see Doc. 14 at 2–4), but she also

   argues he failed to adequately account for her mathematical limitations, (id. at 5–6); her HIV status,

   (id. at 6); and her inability to adapt to a work environment, (id. at 6–7).2 Plaintiff asserts that a

   more accurate RFC would have shown her to be unable to perform the occupations supposedly

   available to her in the national economy. Most of her arguments lack merit, but the ALJ’s handling

   of the opinions offered by the state agency doctors was indeed flawed and requires remand.

          A.      State Agency Opinions

          Plaintiff argues that the ALJ failed to properly account for the mental RFC findings of the

   state agency psychologists who evaluated Plaintiff’s medical records at the initial determination

   and reconsideration stages of the adjudication process. In the non-exertional portion of his RFC

   finding, the ALJ determined that Plaintiff could “understand, remember, and carry out simple

   tasks.” (R. 20). In reaching this determination, the ALJ gave “substantial weight” to the Mental

   Residual Functional Capacity (MRFC) evaluations completed by the state agency psychologists.

   (R. 24). Plaintiff argues, however, that the ALJ’s conclusion omits a key portion of their findings.



   2. In her Opening Brief, Plaintiff organizes her arguments under two broadly stated points of
   error. First, that “[t]he ALJ failed to properly evaluate the medical source evidence”; and second,
   that “[t]he ALJ failed at step five of the sequential evaluation process.” (See Doc. 14 at 2). All of
   her arguments, however, relate to limitations that she claims the ALJ failed to account for in his
   RFC finding.
                                                     3
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 4 of 12




           In one part of the MRFC evaluations, which are essentially identical, the psychologists

   stated that Plaintiff could “perform simple tasks with routine supervision.” (R. 76, 91). However,

   the evaluations also show that the psychologists found she could understand and remember only

   “simple 1-2 step instructions (simple, unskilled level).” (Id. at 75, 90). In omitting the more precise

   description of her limitation, Plaintiff argues, the ALJ impermissibly cherrypicked the portions of

   the psychologists’ opinion that supported his conclusion.

          Plaintiff contends that the omission is material because the “1-2 step instructions”

   limitation, properly incorporated into her RFC, would have eliminated the role of Small Product

   Assembler as defined under the DOT. The DOT assesses jobs in terms of the “General Educational

   Development” (GED) that a person would need in order to satisfy that job’s functional duties. Each

   job is assigned a score representing the required level “Mathematical Development,” “Language

   Development,” and “Reasoning Development.” See DOT, app. C, 1991 WL 688702 (4th Ed. Rev.

   1991). The DOT scores the occupation of Small Product Assembler as reasoning level 2, which

   requires a worker to “[a]pply commonsense understanding to carry out detailed but uninvolved

   written or oral instructions.” DOT, Small Product Assembler, 706.684-022, 1991 WL 679050

   (emphasis added). By contrast, an occupation scored at reasoning level 1 requires only that a

   worker be able to “[a]pply commonsense understanding to carry out simple one- or two-step

   instructions.” DOT, app. C, 1991 WL 688702 (emphasis added). Thus, according to Plaintiff’s

   reading of the psychologists’ findings, she would be unable to perform in any job requiring a

   reasoning score higher than level 1, including the job of Small Product Assembler.

          Judge McCarthy was unpersuaded by this argument. In his R&R, he described the

   psychologists’ statements regarding “1-2 step instructions” as being part of their psychiatric review

   technique (PRT), not their MRFC opinion, which more broadly described Plaintiff as being limited



                                                     4
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 5 of 12




   to “simple tasks with routine supervision.” (Doc. 18 at 3–4). As a result, Judge McCarthy

   concluded, the ALJ’s RFC finding was entirely consistent with the opinions of the state agency

   psychologists. The Court respectfully disagrees.

          As a preliminary matter, the “1-2 step instructions” limitation does not appear in the PRT

   portion of the psychologists’ evaluations.3 On the contrary, the finding appears under the heading

   “Mental Residual Functional Capacity Assessment.” (See R. 74–75, 89–90).

          More importantly, an ALJ is not permitted “to pick and choose through an uncontradicted

   medical opinion, taking only the parts that are favorable to a finding of nondisability.” Chapo v.

   Astrue, 682 F.3d 1285, 1292 (10th Cir. 2012) (quoting Haga v. Astrue, 482 F.3d 1205, 1208 (10th

   Cir. 2007)); Frantz v. Astrue, 509 F.3d 1299, 1302–03 (10th Cir. 2007). An ALJ does not have to

   discuss every piece of evidence, but “he or she is required to discuss the uncontroverted evidence

   not relied upon and significantly probative evidence that is rejected.” Frantz, 509 F.3d at 1303.

   Here, the ALJ adopted the psychologists’ opinion that Plaintiff was capable of following simple

   instructions, but he apparently rejected their determination that the instructions would have to be

   limited to one to two steps. His decision is silent as to why he opted not to include the more specific

   limitation.

          The Commissioner argues that the ALJ was not required to address the “1-2 step” limitation

   because it was in “Section I of the agency’s three-part mental residual functional capacity (RFC)

   form completed by the state agency consultants.” (Doc. 20 at 1, citing R. 75, 90). As such, it was

   merely a “preliminary finding.” (Doc. 20 at 2). In support of this reading, the Commissioner cites

   the Social Security Administration’s Program Operations Manual System (POMS), which

   instructs state agency psychologists that Section III is for recording the mental RFC determination,



   3. (See R. 70–72 [PRT, initial determination], 85–87 [PRT, reconsideration]).
                                                      5
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 6 of 12




   while “Section I is merely a worksheet to aid in deciding the presence and degree of functional

   limitations . . . and does not constitute the RFC assessment.” (Id. at 2, quoting POMS DI

   24510.060). Because the “1-2 step” limitation was in Section I, the Commissioner argues, it was

   not actually part of the state agency psychologists’ RFC opinion and the ALJ was free to disregard

   it. This argument is untenable for several reasons.

          First, the contested limitation is not found in “Section I” of the MRFC form. This is because

   the psychologists did not give their opinions on a paper version of SSA-4734-F4-SUP, the standard

   three-section form referred to in the POMS.4 They completed their reports on the Electronic Claims

   Analysis Tool (“eCAT”), (see R. 93), which is not divided into numbered sections as on the

   standard form. (See R. 74–75, 89–90). The Commissioner simply ignores this distinction.

          Second, a comparison of the traditional SSA-4734-F4-SUP form and the eCAT’s MRFC

   report makes it clear that the “1-2 step” limitation was a final conclusion, not a “preliminary

   finding.” Section I of the traditional SSA-4734-F4-SUP form is merely a matrix used to score the

   degree to which a claimant’s impairments limit him or her in various aspects of several core mental

   functions. There is no space for a narrative explanation for each finding. Instead, the form instructs

   completing psychologists to offer their narrative conclusions separately in Section III, which is

   labeled “Functional Capacity Assessment.” The eCAT by contrast, instructs completing

   psychologists to input narrative conclusions after each category of mental function. Although the

   eCAT leaves a separate space at the end of the form for further narrative, that space is labeled

   “additional explanation.” Moreover, the eCAT’s instructions make clear that all narrative

   responses are part of a whole and form the completing psychologist’s findings regarding the




   4. A copy of the traditional SSA-4734-F4-SUP form is available for download at the following
   address: http://www.reginfo.gov/public/do/PRAViewIC?ref_nbr=200701-0960-005&icID=9288.
                                                     6
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 7 of 12




   claimant’s functional capacity.5 Thus, for the purposes of the POMS, the “1-2 step” limitation was

   a “Section III” finding that the ALJ was required to address if he intended to leave it out of his

   RFC.

          Third, even if the “1-2 step” limitation were analogous to a Section I finding, that would

   not mean that the ALJ was free to disregard it. The POMS’s distinction between Section I and

   Section III is aimed at the non-examining doctor who completes the form and has no bearing on

   how the ALJ is to weigh the doctor’s opinion. See Silva v. Colvin, 203 F. Supp. 3d 1153, 1157–64

   (D.N.M. 2016) (explaining, in detail, why the entire MRFC form constitutes opinion evidence that

   the ALJ must consider); Frantz, 509 F.3d at 1302–03 (discussing ALJ’s obligation to explain why

   he adopted some of the “moderate limitations” indicated on the non-examining psychologist’s

   MRFC form but not others).

          The Commissioner further argues that, even if the ALJ erred in omitting the “1-2 step”

   limitation from his RFC determination, this does nothing to undermine the ALJ’s finding that

   Plaintiff could perform the work of a Small Product Assembler. (See Doc. 16 at 7–8; Doc. 20 at 1,

   citing Young Y.W. v. Saul, No. 18-CV-154-CVE-FHM, 2019 WL 4865193 (N.D. Okla. July 16,

   2019), report and recommendation, adopted 2019 WL 4039625 (N.D. Okla. Aug. 27, 2019). The

   Commissioner contends that the inclusion of a one- to two-step instructional limitation in a



   5. In introducing the prompts regarding each of the mental functions to be rated, the eCAT
   instructs as follows:
               The questions below help determine the individual’s ability to perform
           sustained work activities. However, the actual mental residual functional capacity
           assessment is recorded in the narrative discussion(s), which describe how the
           evidence supports each conclusion. This discussion(s) is documented in the
           explanatory text boxes following each category of limitation (i.e., understanding
           and memory, sustained concentration and persistence, social interaction and
           adaptation). Any other assessment information deemed appropriate may be
           recorded in the MRFC – Additional Explanation text box.
   (R. 74, 89).
                                                   7
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 8 of 12




   claimant’s RFC does not preclude a finding that he can work in an occupation requiring GED

   reasoning level 2, even though level 2 reasoning, by definition, requires a worker to be capable of

   carrying out “detailed” instructions, see DOT, app. C, 1991 WL 688702. The DOT describes the

   GED scale as a measure of education, not mental function. Because GED and RFC measure

   different things, the Commissioner argues, a one- to two-step instructional limitation does not

   actually conflict with a job requiring reasoning level 2. (Doc. 16 at 6).

            This argument is unavailing. The Court has rejected it elsewhere. See Steven D. v. Saul,

   No. 18-CV-330-JED-FHM, 2020 WL 5229703, at *4 (N.D. Okla. Sept. 2, 2020) (reasoning that,

   although the DOT describes GED as a measure of education, the various “levels” are defined in

   terms of functional ability). And the Tenth Circuit has already decided that a job’s GED reasoning

   level may place the occupation beyond the plaintiff’s mental RFC. See Hackett v. Barnhart, 395

   F.3d 1168, 1174–75, 1176 (10th Cir. 2005); Paulek v. Colvin, 662 F. App’x 588, 584 (10th Cir.

   2016).

            In sum, the ALJ failed to properly address the opinion evidence offered by the state agency

   psychologists. Although the state agency doctors found that Plaintiff was capable of following

   “simple instructions,” they specified that this meant instructions of one to two steps. Then, despite

   giving “substantial weight” to their opinions, the ALJ omitted the “1-2 step” limitation from his

   RFC. He was free to do this, see Chapo, 682 at 1288 (“[T]he ALJ, not a physician, is charged with

   determining a claimant’s RFC from the medical record.”), but he was required to explain his

   reasoning in doing so, see Frantz, 509 F.3d at 1302–03. On remand, the ALJ should either

   incorporate the limitation into his RFC and proceed accordingly or explain why he declined to do

   so in the first instance.




                                                     8
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 9 of 12




          The Court notes here that inclusion of the “1-2 step” limitation in Plaintiff’s RFC would

   not necessarily dictate a finding that she is disabled. The other two occupations proposed for

   Plaintiff require only reasoning level 1, which Plaintiff concedes is consistent with a one- to two-

   step instructional limitation. And, as explained further below, substantial evidence supports the

   ALJ’s finding that these occupations were within the Plaintiff’s RFC. Consequently, even if the

   Small Products Assembler jobs are disregarded, there would still be 110,000 jobs available for

   Plaintiff in the national economy. This would arguably be enough to qualify as “significant

   numbers” for the purposes of the dispositive question at step 5.

          Nevertheless, the Court declines to reach the question of whether the availability of

   110,000 jobs satisfies the “significant numbers” requirement. The burden at step five lies with the

   Commissioner, and he has not argued that the inclusion of Small Products Assembler in the list of

   proposed occupations was harmless error. Moreover, the ALJ included no discussion of the factors

   relevant to what would constitute significant numbers in this case, and the Tenth Circuit has made

   it clear that judicial line-drawing in this context is inappropriate. Allen v. Barnhart, 357 F.3d 1140,

   1144 (10th Cir. 2004). The issue of numerical significance entails many fact-specific

   considerations requiring individualized evaluation, and this evaluation “should ultimately be left

   to the ALJ’s common sense in weighing the statutory language as applied to a particular claimant’s

   factual situation.” Id. (quoting Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir.1992).

   Accordingly, the Court leaves it to the ALJ to address numerical significance in the event he

   reverses course on his RFC determination and finds that the role of Small Products Assembler is

   inappropriate for Plaintiff.

          B.      Mathematical Abilities

          In her Opening Brief, Plaintiff argues that the ALJ failed to properly consider her struggles

   with math. (Doc. 14 at 5–6). During a Mental Status Evaluation, the examining psychologist asked
                                                     9
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 10 of 12




    Plaintiff how many nickels were in $1.15. Plaintiff apparently answered, “100.” (R. 283). Plaintiff

    argues that all jobs in the DOT require at least a GED Mathematical Development of Level 1,

    which requires a worker to be able to perform “the four basic arithmetic operations with coins as

    part of a dollar.” See DOT, app. C. Given her exam results, Plaintiff argues, the ALJ’s conclusion

    that she could perform in any of the proposed jobs was therefore erroneous.

           Judge McCarthy deemed the argument waived due to Plaintiff’s failure to meaningfully

    develop it. (Doc. 18 at 5). The Court agrees. Citing to a single piece of evidence is not sufficient

    to undermine an ALJ’s opinion, particularly when, as here, the complaining party cites to no legal

    authority illustrating why the error resulted in meaningful prejudice. See United States v.

    Rodriguiez-Aguirre, 108 F.3d 1228, 1237 n.8 (10th Cir. 1997) (appellants have the burden of tying

    the relevant facts to their legal contentions and must provide specific reference to the record to

    carry the burden of proving error).

           Moreover, Plaintiff ignores contrary evidence in the record. Plaintiff graduated high

    school, albeit under an “individual education plan,” lives on her own with her children, and

    manages her household affairs without trouble. (R. 24, 59). She also testified that she thinks she

    can handle her own finances, even if, in her opinion, she needs “a little assistance.” (See R. 21,

    58). Given the record as a whole, Plaintiff’s argument on this front is little more than a request for

    the Court to reweigh the evidence. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

           C.      Plaintiff’s HIV Status

           Plaintiff also argues that the ALJ erred at step five because he failed to properly consider

    her HIV status. Citing “common sense,” Plaintiff claims that the job of Agricultural Produce Sorter

    would be inappropriate for a person with HIV. (Doc. 14 at 6). This argument borders on frivolous.

           For one, Plaintiff assumes, citing no evidence, that the job of Agricultural Produce Sorter

    would require her to work with knives. Moreover, Plaintiff’s current treatment regime has rendered
                                                     10
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 11 of 12




    her viral load undetectable, so it is unclear to what degree she would be a risk even if the job did

    entail the use of cutlery. Because Plaintiff’s argument is purely speculative, the Court finds that

    substantial evidence supports the ALJ’s finding that she could work as an Agricultural Produce

    Sorter.

              D.     Adaptability to the Work Environment

              Finally, Plaintiff argues that the ALJ failed to adequately consider the opinion of a

    consultative examiner (CE) who found that Plaintiff “can be expected to experience difficulty . . .

    adapting to the demands of a work environment when compared to same age peers.” (See Doc. 14

    at 7; R. 290). Plaintiff notes that, although the ALJ gave “some weight” to the CE’s opinion, “the

    ALJ did not include an adaptability limitation in his RFC. Plaintiff argues that this was error

    because the proposed occupations are all “fast-paced” jobs.

              Judge McCarthy correctly rejected this argument, noting that, while discussing Plaintiff’s

    non-exertional limitations, the ALJ concluded that there was “no evidence that she cannot adapt

    to changes in her environment or to demands that are not already a part of her daily life.” (Doc. 18

    at 8, quoting R. 20). “As the primary caretaker of two young children,” the ALJ reasoned, “the

    claimant likely faces both of those situations on a daily basis.” (Id.). In light of this comment,

    Judge McCarthy found that the ALJ had adequately explained what portion of the CE’s opinion

    he intended to adopt.

              In her Objection, Plaintiff briefly argues that it was improper for Judge McCarthy to cite

    Plaintiff’s ability to manage her own household and raise children as evidence that she was capable

    of adapting in a work environment. (Doc. 19 at 3). However, neither the ALJ nor Judge McCarthy

    cited Plaintiff’s daily activities to wholly discount her alleged limitations. They referenced her

    daily activities for the limited purpose of showing that she is adaptable. This was reasonable. Few

    could argue that raising children does not require adaptability. Moreover, the state agency
                                                     11
Case 4:18-cv-00552-JED-FHM Document 21 Filed in USDC ND/OK on 09/29/20 Page 12 of 12




    psychologists appear to have reached the same conclusion, as they also found that Plaintiff did not

    have any adaptation limitations. (R. 71, 76, 86, 91). Given the record as a whole, the ALJ’s decision

    not to credit the CE’s adaptability finding was reasonable.

    IV.    CONCLUSION

           For the foregoing reasons, the Court rejects the part of the R&R relating to the ALJ’s

    failure to properly consider the opinions of the state agency psychologists. (See Doc. 18 at 3–4).

    The R&R is otherwise accepted as discussed above. This matter is therefore reversed in part and

    remanded to the Commissioner for further proceedings in accordance with this decision. A

    separate Judgment will be entered forthwith.

           SO ORDERED, this 29th day of September, 2020.




                                                     12
